In an action pursuant to Civil Rights Law § 80-b for the return of gifts or the recovery of their value, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), entered February 3, 1989, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
When the plaintiff and the defendant became engaged, the plaintiff gave the defendant a diamond ring. Thereafter, he gave her a gold Rolex watch. After the engagement was called off, the plaintiff commenced this action to recover those items allegedly given to the defendant solely in contemplation of the parties’ marriage.
Although the plaintiff may maintain a cause of action to recover gifts he gave to the defendant solely in contemplation of their marriage (see, Civil Rights Law § 80-b; see also, Gaden v Gaden, 29 NY2d 80), the affidavits submitted by the parties regarding the circumstances under which the alleged gifts were given raise triable issues of fact precluding the awarding of summary judgment. Brown, J. P., Lawrence, Eiber and Rosenblatt, JJ., concur.